DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to arguments
Applicant amended claim 2, added claims 22-24 and added remarks. Claim 1-24 are presently pending and examination of the pending claims are as follows.
In regards to the DP rejection Applicant asserts:
It is indicated that a terminal disclaimer may be used to overcome this provisional rejection. In response, it is respectfully submitted that it is premature to consider whether or not a terminal disclaimer is appropriate until prosecution of the claims in both applications is finalized and the claims are otherwise indicated as allowable. At that time, it is respectfully submitted that filing a terminal disclaimer will be considered, if necessary, in view of any allowable claims, upon indication that the present application is otherwise allowable or includes allowable claims.
In response:
Examiner maintains nonstatutory obviousness provisional double patenting rejection as specified below.
In regards to the 103 rejection Applicant asserts:
As presented to the Examiner during our telephone conference and as is clear from Nishi, FIG. 9 cited, the voltage at PL2 is provided to the battery IO through the transistor Q1 and importantly, through the reactor/inductor LI. Accordingly, since the reactor/inductor L1 is provided as a necessary portion of the ripple generator 20, the voltage applied by the ripple generator 20 to the battery IO cannot be a square wave as alleged in the Final Office Action.
And further asserts:
During our teleconference, the position of the Examiner was disputed since the behavior of the inductor is fixed by the physical structure of the indictor itself, regardless of the other circuitry. However, since we never came to an agreement on this point, we initiated a simulation of the Nishi FIG. 9 circuit specifically to prove our position. Accordingly, a simulation was produced of the Nishi FIG. 9 circuit using Alegro AMS Simulator, version 16.6. l 12B, produced by Cadence Design Systems, Inc.
And further asserts:
Accordingly, it is clear that the circuit shown in Nishi FIG. 9 clearly provides an oscillatory sawtooth voltage waveform to the battery IO as previously argued.
Therefore, in contrast with the position forwarded by the Final Office Action, it is clear that Nishi alone and together with Togo Peraza, Rastegar and Muraoka does not teach, disclose or suggest at least the recitations of claim 1 and 19.
In response:
The Examiner found Applicants remarks persuasive. As such a new grounds of rejection are issued as specified below. 
In regards to the 103 rejection of claims 5-6 Applicant asserts:
In addition, regarding claims 5 and 6, the Final Office Action concedes that… "[i]t would have been obvious to a person of ordinary skill in the art at the time of Applicants' effective filing date to modify the grounding input of Nishi to comprise coupling the one input to a circuit ground through a sink resistor, as taught by Fogg in order to control heat dissipation through the transistor by reducing its current, thereby avoiding component damage."
It is respectfully submitted that this conclusory statement by the Final Office Action is not supported by the references themselves.
In response:
the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the examiner stated that it would have been obvious to modify the grounding input of Rastegar to comprise coupling the one input to a circuit ground through a sink resistor, as taught by Fogg in order to control heat dissipation through the transistor by reducing its current, thereby avoiding component damage.
In regards to the 103 rejection of claims 5-6 Applicant further asserts:
Fogg is unrelated to battery heating and in fact, is a battery charging circuit. It is respectfully submitted that since battery heating and battery charging occurs at different times in the battery conditioning process as readily apparent to a person having ordinary skill in the art, one would not turn to a battery charging circuit as shown in Fogg, for insight into what modification may or may not make sense for a battery heating circuit, which is in operation prior to the battery charging process.
In response:
In response to applicant's argument that Fogg is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, and as admitted by the applicant that Fogg comprises a battery charging circuit in Fig. 3 (See pg. 16 of Applicants remarks, i.e. “the battery charging circuit of Fogg”) which is in the field of applicant’s endeavor
In regards to the 103 rejection of claims 5-6 Applicant further asserts:
Further, the benefit stated in the Final Office Action, is not a benefit recognized or advocated for or recognized by any of the prior art references including Nishi and Fogg.
Accordingly, as is clear, the grounding resistor taught by Fogg (i.e., RPGM), is provided for changing a ratio of proportionality for a current/voltage sensing circuit and not to control heat dissipation through the transistor as alleged.
Accordingly, since there is no reason to look to the battery charging circuit of Fogg for teachings related to the battery heating circuit of Nishi and the resistor of Fogg is provided for reasons unrelated to the circuit of Nishi, it is respectfully submitted that claims 5 and 6 are allowable for these reasons in addition to the dependence of claims 5 and 6 on allowable claim 1 and an indication to that effect is respectfully requested.
In response:
The Examiner does not use the grounding resistor taught by Fogg (i.e., RPGM), but uses Fogg to teach coupling the one input (positive input of battery, Fig. 3) to a circuit ground through a sink resistor (Fig. 3 [0075] transistor M2, which sinks current through reference resistor R2).
In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.

Double Patenting 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-24 are rejected on the ground of nonstatutory obviousness double patenting as being unpatentable over claims 1-22 of application #16450927 (US Patent # 11211809) in view of Togo Peraza (US 20160241013). Although the claims are not identical, they are not patentably distinct from each other.
App #16254415						App#16450927
1. A method for heating an energy storage device having a core with an electrolyte, the method comprising: providing the energy storage device having inputs and characteristics of a capacitance across the electrolyte and the core and internal surface capacitance between the inputs which can store electric field energy between internal electrodes of the energy storage device that are coupled to the inputs; switching between an input voltage and a grounding input provided to one of the inputs at a frequency sufficient to effectively short the internal surface capacitance of the energy storage device to generate heat and raise a temperature of the electrolyte; wherein the switching between the input voltage and the grounding input provided to one of the inputs comprises producing a square waved shaped voltage at the one of the inputs at the frequency sufficient to effectively short the internal surface capacitance of the energy storage device to generate heat and raise the temperature of the electrolyte; and discontinuing the switching when the temperature of the electrolyte is above a predetermined temperature that is considered sufficient to increase a charging efficiency of the energy storage device.

2.  The method of claim 1, comprising providing the input voltage through a 
first switch and providing the grounding input through a second switch, wherein 
the switching comprises simultaneously coupling the input voltage to the one 
input through operation of the first switch and decoupling the grounding input 
from the one input through operation of the second switch during a first time 
interval and thereafter, simultaneously decoupling the input voltage from the 
one input through operation of the first switch and coupling the grounding input to the one input during a second time interval through operation of the second switch, wherein the first interval and the second interval are 
subsequently repeated at the frequency sufficient to effectively short the 
internal surface capacitance of the energy storage device, wherein the input voltage is provided directly to at least one input by the at least one switch. 
 
3.  The method of claim 2, wherein the first switch is a normally closed switch that couples the input voltage to the one input when a first switching voltage is below a first predetermined voltage. 
 4.  The method of claim 3, wherein the second switch is a normally open switch that decouples the grounding voltage from the one input when a second switching voltage is below a second predetermined voltage. 
 
5.  The method of claim 2, wherein the providing the grounding input comprises 
coupling the one input to a circuit ground through the second switch and a sink 
resistor. 
 

6.  The method of claim 5, comprising selecting the input voltage and a 
resistance of the sink resistor such that nearly the same charge of the energy 
storage device occurs during the first time interval as discharge from the 
energy storage device occurs during the second time interval. 
 
7.  The method of claim 1, wherein the predetermined temperature is a first 
predetermined temperature, the method comprising initiating the switching when 
the temperature of the electrolyte is below a second predetermined temperature 
that is considered to at least reduce the charging efficiency of the energy 
storage device, wherein the second predetermined temperature is a lower 
temperature than the first predetermined temperature. 
 
8.  The method of claim 1, comprising obtaining at least one of a measurement 
and an approximation of the temperature of the electrolyte. 
 
9.  The method of claim 8, wherein the obtaining comprises directly measuring 
the temperature of the electrolyte with a temperature sensor positioned at one 
or more of the electrolyte and a surface of the energy storage device. 
 
10.  The method of claim 8, wherein the obtaining comprises: applying an 
initial charging input to the energy storage device, measuring a rate of charging using the initial charging input, and determining a charging rate at the initial charging input, wherein if a rate of charging is determined to be less than a predetermined charging rate, the electrolyte temperature is 
approximated as being less than the predetermined temperature. 
 
11.  The method of claim 1, comprising providing a controller for controlling 
the switching and the discontinuing. 
 
12.  The method of claim 11, comprising obtaining by the controller at least one of a measurement and an approximation of the temperature of the electrolyte. 
 
13.  The method of claim 12, wherein the obtaining comprises directly measuring 
the temperature of the electrolyte with a temperature sensor coupled to the controller and positioned at one or more of the electrolyte and a surface of the energy storage device. 
 
14.  The method of claim 12, wherein the obtaining is performed periodically. 
 
15.  The method of claim 1, comprising producing the input voltage from an AC 
source provided through an AC to DC converter. 
 

16.  The method of claim 1, comprising: obtaining an energy storage type for 
the energy storage device;  and retrieving from a look-up table the predetermined temperature that corresponds to the obtained energy storage type, wherein the look-up table correlates different energy storage types with 
corresponding predetermined temperatures. 
 

17.  The method of claim 1, charging the energy storage device while a measurement indicates that the temperature of the electrolyte is above the predetermined temperature. 
 

18.  The method of claim 1, wherein the energy storage device is a lithium ion 
battery or a supercapacitor. 

19. A method for charging an energy storage device having a core with an electrolyte, the method comprising: providing the energy storage device having inputs and characteristics of a capacitance across the electrolyte and the core and internal surface capacitance between the inputs which can store electric field energy between internal electrodes of the energy storage device that are coupled to the inputs; switching between an input voltage and a grounding input provided to one of the inputs at a frequency sufficient to effectively short the internal surface capacitance of the energy storage device to generate heat and raise a temperature of the electrolyte, wherein the switching between the input voltage and the grounding input provided to one of the inputs comprises producing a square waved shaped voltage at the one of the inputs at the frequency sufficient to effectively short the internal surface capacitance of the energy storage device to generate heat and raise the temperature of the electrolyte periodically obtaining a measurement that correlates to the temperature of the electrolyte, wherein the switching is initiated when the measurement indicates that the temperature of the electrolyte is below a low temperature threshold that is considered to at least reduce the charging efficiency of the energy storage device, wherein the switching is discontinued when the measurement indicates that the temperature of the electrolyte is above a high temperature threshold that is considered sufficient to increase a charging efficiency of the energy storage device, and wherein the low temperature threshold is a lower temperature than the high temperature threshold; and charging the energy storage device while a measurement indicates that the temperature of the electrolyte is above the predetermined temperature.



20.    The method of claim 1, wherein the input voltage is balanced during the switching between the input voltage and the grounding input to get nearly an equal charge as discharge from the energy storage device.

21.     The method of claim 19, wherein the input voltage is balanced during the switching between the input voltage and the grounding input to get nearly an equal charge as discharge from the energy storage device.

1. A method for heating an energy storage device having a core with an electrolyte, the method comprising: providing the energy storage device having inputs and characteristics of a capacitance across the electrolyte and the core and internal surface capacitance between the inputs which can store electric field energy between internal electrodes of the energy storage device that are coupled to the inputs; providing at least one power supply, separate from the energy storage device, to generate a positive input voltage that is greater than zero volts and a negative input voltage that is less than zero volts; switching between the positive input voltage and the negative input voltage provided to one of the inputs at a frequency sufficient to effectively short the internal surface capacitance of the energy storage device to generate heat and raise a temperature of the electrolyte; and discontinuing the switching when the temperature of the electrolyte is above a predetermined temperature that is considered sufficient to increase a charging efficiency of the energy storage device.




2.  The method of claim 1, comprising providing the positive input voltage directly through a first switch and providing the negative input voltage directly through a 
second switch, wherein the switching comprises simultaneously coupling the 
positive input voltage to the one input through operation of the first switch 
and decoupling the negative input voltage from the one input through operation 
of the second switch during a first time interval and thereafter, simultaneously decoupling the positive input voltage from the one input through operation of the first switch and coupling the negative input voltage to the one input during a second time interval through operation of the second switch, wherein the first interval and the second interval are subsequently repeated at 
the frequency sufficient to effectively short the internal surface capacitance 
of the energy storage device. 
 
3.  The method of claim 1, wherein the first switch couples the positive input 
voltage to the one input when a first switching voltage is above zero volts. 
 
4.  The method of claim 3, wherein the second switch decouples the negative 
input voltage from the one input when the first switching voltage is above zero 
volts. 
 
5.  The method of claim 4, wherein the first switch decouples the one input 
from the positive input voltage and the second switch decouples the one input 
from the negative input voltage when the first switching voltage is zero volts. 
 
6.  The method of claim 2, comprising selecting the positive input voltage and 
the negative input voltage such that nearly the same charge of the energy 
storage device occurs during the first time interval as discharge from the 
energy storage device occurs during the second time interval. 
 
7.  The method of claim 1, wherein the predetermined temperature is a first 
predetermined temperature, the method comprising initiating the switching when 
the temperature of the electrolyte is below a second predetermined temperature 
that is considered to at least reduce the charging efficiency of the energy 
storage device, wherein the second predetermined temperature is a lower 
temperature than the first predetermined temperature. 
 
8.  The method of claim 1, comprising obtaining at least one of a measurement 
and an approximation of the temperature of the electrolyte. 
 
9.  The method of claim 8, wherein the obtaining comprises directly measuring 
the temperature of the electrolyte with a temperature sensor positioned at one 
or more of the electrolyte and a surface of the energy storage device. 
 
10.  The method of claim 8, wherein the obtaining comprises: applying an 
initial charging input to the energy storage device, measuring a rate of charging using the initial charging input, and determining a charging rate at the initial charging input, wherein if a rate of charging is determined to be less than a predetermined charging rate, the electrolyte temperature is 
approximated as being less than the predetermined temperature. 
 
11.  The method of claim 1, comprising providing a controller for controlling 
the switching and the discontinuing. 
 
12.  The method of claim 11, comprising obtaining by the controller at least one of a measurement and an approximation of the temperature of the electrolyte. 
 
13.  The method of claim 12, wherein the obtaining comprises directly measuring 
the temperature of the electrolyte with a temperature sensor coupled to the controller and positioned at one or more of the electrolyte and a surface of the energy storage device. 
 
14.  The method of claim 12, wherein the obtaining is performed periodically. 
 
15.  The method of claim 1, comprising producing the positive input voltage from an AC source provided through a first AC to DC converter and producing the negative input voltage from the AC source provided through a second AC to DC 
converter. 
 

16.  The method of claim 1, comprising: obtaining an energy storage type for 
the energy storage device;  and retrieving from a look-up table the predetermined temperature that corresponds to the obtained energy storage type, wherein the look-up table correlates different energy storage types with corresponding predetermined temperatures. 
 
17.  The method of claim 1, comprising coupling the positive input voltage to 
the one input to charge the energy storage device while the temperature of the 
electrolyte is above the predetermined temperature. 
 

18.  The method of claim 1, wherein the energy storage device is a lithium ion 
battery or a supercapacitor.

19. A method for charging an energy storage device having a core with an electrolyte, the method comprising: providing the energy storage device having inputs and characteristics of a capacitance across the electrolyte and the core and internal surface capacitance between the inputs which can store electric field energy between internal electrodes of the energy storage device that are coupled to the inputs; providing at least one power supply, separate from the energy storage device, to generate a positive input voltage that is greater than zero volts and a negative input voltage that is less than zero volts and switching between a positive input voltage and a negative input voltage provided to one of the inputs at a frequency sufficient to effectively short the internal surface capacitance of the energy storage device to generate heat and raise a temperature of the electrolyte; periodically obtaining a measurement that correlates to the temperature of the electrolyte, wherein the switching is initiated when the measurement indicates that the temperature of the electrolyte is below a low temperature threshold that is considered to at least reduce the charging efficiency of the energy storage device, wherein the switching is discontinued when the measurement indicates that the temperature of the electrolyte is above a high temperature threshold that is considered sufficient to increase a charging efficiency of the energy storage device, and wherein the low temperature threshold is a lower temperature than the high temperature threshold; and providing the positive input voltage to the one input to charge the energy storage device while the measurement indicates that the temperature of the electrolyte is above the high temperature threshold.




20.    (New) The method of claim 1, wherein the switching between the input voltage and the grounding input provided to one of the inputs produces a square waved shaped voltage to the one of the inputs at the frequency sufficient to effectively short the internal surface capacitance of the energy storage device to generate heat and raise the temperature of the electrolyte.

21.    (New) The method of claim 19, wherein the switching between the input voltage and the grounding input provided to one of the inputs produces a square waved shaped voltage to the one of the inputs at the frequency sufficient to effectively short the internal surface capacitance of the energy storage device to generate heat and raise the temperature of the electrolyte.

22. (New) The method of claim 19, comprising providing the positive input voltage directly through a first switch and providing the negative input voltage directly through a second switch wherein the switching comprises simultaneously coupling the positive input voltage to the input through operation of the first switch and decoupling the negative input voltage from the one input through operation of the second switch during a first time interval and thereafter, simultaneously decoupling the positive input voltage from the one input through operation of the first switch and coupling the negative input voltage to the one input during a second time interval through operation of the second switch, wherein the first interval and the second interval are subsequently repeated at the frequency sufficient to effectively short the internal surface capacitance of the energy storage device.



As to claims 1, 2, and 4, ‘927 does not claim one of the inputs as a grounding input provided to one of the inputs.
Togo Peraza teaches a grounding input provided to one of the inputs (Fig. 1 ground connected to battery input 115)
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the negative input of ‘927 to be a grounding input as taught by Togo Peraza in order to allow all circuit components to have the same reference potential and a complete current path in order to properly operate.
As to claims 3, 927 does not claim the first switch is a normally closed switch.
Togo Peraza teaches a first switch (Fig. 4 Q1 of Nishi) is a normally closed switch ([0023] Fig. 1 P-channel 106. Normally the MOSFET 106 is on (as a switch it is closed)).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of ‘927 to include wherein the first switch is a normally closed switch, as taught by Togo Peraza in order to use switching circuit that draws small amount of current at high switching speeds.
Claims 4 are rejected on the ground of nonstatutory obviousness double patenting as being unpatentable over claims 1-22 of application #16450927 (US Patent # 11211809) in view of Togo Peraza (US 20160241013) in further view of Tverskoy (US 20120203178).
As to claim 4, ‘927 does not claim one teach wherein the second switch is a normally open switch.
Tverskoy teaches wherein a switch is a normally open switch ([0067] Fig. 10 switch 564).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of ‘927 to include wherein the second switch is a normally open switch, as taught by Tverskoy in order to prevent overdischarging the battery prior to charging.
Claims 5 are rejected on the ground of nonstatutory obviousness double patenting as being unpatentable over claims 1-22 of application #16450927 (US Patent # 11211809) in view of Togo Peraza (US 20160241013) in further view of Fogg (US20040212347).
As to claim 5, ‘927 does not claim, wherein the providing the grounding input comprises coupling the one input to a circuit ground through the second switch and a sink resistor.
Fogg teaches the providing the grounding input comprises coupling the one input (positive input of battery, Fig. 3) to a circuit ground through the second switch (M2) and a sink resistor (Fig. 3 [0075] transistor M2, which sinks current through reference resistor R2).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of ‘927 to comprise comprises coupling the one input to a circuit ground through the second switch and a sink resistor, as taught by Fogg in order to control heat dissipation through the transistor by reducing its current, thereby avoiding component damage.
Claim 6 is rejected on the ground of nonstatutory obviousness double patenting as being unpatentable over claims 1-22 of application #16450927 (US Patent # 11211809) in view of Togo Peraza (US 20160241013) in further view of Fogg (US20040212347) in view of Nishi (20120021263).
As to claim 6, ‘927 does not claim, comprising selecting the input voltage such that nearly the same charge of the energy storage device occurs during the first time interval as discharge from the energy storage device occurs during the second time interval.
Nishi teaches comprising selecting the input voltage (voltage at node P2) such that nearly the same charge of the energy storage device occurs during the first time interval as discharge from the energy storage device occurs during the second time interval (See Fig. 11 of Nishi where charge current (IB) during first interval (t2-t3) is nearly the same charge during second interval (t1-t2).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of ‘927 to comprise selecting the input voltage such that nearly the same charge of the energy storage device occurs during the first time interval as discharge from the energy storage device occurs during the second time interval, as taught by Nishi in order to prevent overcharging the battery degrading its state of health.
927 does not claim selecting a resistance of the sink resistor such that nearly the same charge of the energy storage device occurs during the first time interval as discharge from the energy storage device occurs during the second time interval.
However, it would be obvious to one of ordinary skill in the art for Fogg’s sink resistor be a small value (thereby allowing the nearly same discharge current as charge current) in order to reduce power dissipation in the charging circuit thereby preventing component damage.  
Claims 20-21 is rejected on the ground of nonstatutory obviousness double patenting as being unpatentable over claims 1-22 of application #16450927 (US Patent # 11211809) in view of Togo Peraza (US 20160241013) in view of Yagi (US 20020070710).
As to claim 20, ‘927 does not claim wherein the input voltage is balanced during the switching between the input voltage and the grounding input to get nearly an equal charge as discharge from the energy storage device
Yagi teaches wherein the input voltage is balanced during the switching between the input voltage and the grounding input to get nearly an equal charge as discharge from the energy storage device ([0067] Yagi warms the battery using pulse charging/discharging where the amount of charging is equal to the amount of discharging).
It would have been obvious to a person of ordinary skill in the art to modify the warming operation of 927 does not claim such that the amount of charging is equal to the amount of discharging (and therefore the voltage applied during the switching operation is “balanced”) in order to prevent a voltage increase while heating the battery ([0067]) thereby preventing the electrolyte from decomposing [0011].
As to claim 21, it is based on the remarks above for rejected claim 20 and is similarly rejected.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1,7-14,17,18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rastegar (US 20170085107) in view of Ju (US 20120043939) in view of Lam (US6154011).

As to claim 1, Rastegar discloses a method for heating an energy storage device (Fig. 2 supercapacitor 20) having a core with an electrolyte (Fig. 3, Device 20 …core 21 with an electrolyte [0018][0064]), the method comprising:
providing the energy storage device having inputs (terminals 22) and characteristics of a capacitance across the electrolyte and the core (Fig. 11 Cc, [0086]) and internal surface capacitance between the inputs which can store electric field energy between internal electrodes of the energy storage device that are coupled to the inputs ([0086] capacitor Cs is the surface capacitance);
providing an AC input voltage to one of the inputs at a frequency sufficient to effectively short the internal surface capacitance of the energy storage device to generate heat and raise a temperature of the electrolyte (Fig. 3 S1a,S2a,S5a where inputting a predetermined voltage to terminals 22 of the energy storage device causing internal components of the energy storage device to generate heat if the temperature of the electrolyte is determined to be less than the predetermined temperature. Inputting can comprise a high frequency voltage signal [0059].  Rastegar discloses the frequency that should be applied in order to heat the electrolyte to a temperature at which it can be charged at or close to its nominal charging rate is a frequency that effectively shorts internal surface capacitance [0064]), wherein providing the AC input voltage to one of the inputs comprises producing a pulsed voltage at the one of the inputs at the frequency sufficient to effectively short the internal surface capacitance of the energy storage device to generate the heat and raise the temperature of the electrolyte (The high frequency comprises a high frequency voltage signal at a frequency that effectively shorts internal surface capacitance [0059][0064]); and
discontinuing providing the AC input voltage when the temperature of the electrolyte is above a predetermined temperature that is considered sufficient to increase a charging efficiency of the energy storage device (Fig. 3 and [0059] S2a to S5a and repeated to S1a showing continued measuring of the core temperature until the electrolyte temperature has been increased above a predetermined temperature. At which time the applied high frequency voltage signal is terminated. It is well known to one of ordinary skill in the art that internal resistance of the battery is reduced when the temperature is elevated. Therefore there is less charge loss due to a reduced internal resistance, thereby improving charging efficiency).
Although Rastegar discloses providing an AC input voltage to one of the inputs at a frequency to generate heat and raise a temperature of the electrolyte (Fig. 3 S1a,S21,S5a and [0059]), Rastegar does not disclose the provided AC input voltage is provided by switching between an input voltage and a grounding input, wherein the switching between the input voltage and the grounding input comprises producing a square waved shaped voltage.
Ju teaches AC input voltage is provided by switching between an input voltage and a grounding input (Fig. 2 square wave pulse generator 120 is connected between ground and signal V1 and outputs converted power using pulse width modulation (PWM) [0038]), wherein the switching between the input voltage and the grounding input comprises producing a square waved shaped voltage ([0039] square wave voltage is output from pulse voltage generator 120).
It would have been obvious to a person of ordinary skill in the art to modify the  AC input voltage to switch between the input voltage and a grounding input as taught by Ju in order to allow all circuit components to have the same reference potential and a complete current path in order to properly operate.
It would also be obvious to modify the switching between input voltage and ground of Rastegar in view of Ju to comprise producing a square waved shaped voltage, as taught by Ju in order to accurately measure the internal resistance of the battery during the charging process as evident by Lam (Col. 9 lines 21-25), thereby monitoring the battery state of health.
As such the combined teachings of Rastegar, Ju and Lam will render Rastegar, discontinuation of providing the AC input voltage to be a discontinuation of the switching between an input voltage and a grounding input.
As to claim 7, Rastegar in view of Ju in view of Lam teaches the method of claim 1, wherein the predetermined temperature is a first predetermined temperature (Fig. 3 and [0059] S2a) initiating the switching when the temperature of the electrolyte is below a second predetermined temperature that is considered to at least reduce the charging efficiency of the energy storage device (rapid charging and discharging at very low temperatures of sometimes −65 to −45 degrees or lower [0015]-[0016]), wherein the second predetermined temperature is a lower temperature than the first predetermined temperature (Since Rastegar implements the method of Fig. 3 at temperatures of −45 degrees, then the temperatures below −45 degrees are below the predetermined temperature used to discontinuing the method) .
As to claim 8, Rastegar in view of Ju in view of Lam teaches the method of claim 1, comprising obtaining at least one of a measurement and an approximation of the temperature of the electrolyte (Fig. 3 S1a).
As to claim 9, Rastegar in view of Ju in view of Lam teaches the method of claim 8, wherein the obtaining comprises directly measuring the temperature of the electrolyte with a temperature sensor positioned at one or more of the electrolyte and a surface of the energy storage device ([0019] of Rastegar).
As to claim 10, Rastegar in view of Ju in view of Lam teaches the method of claim 8, wherein the obtaining comprises: applying an initial charging input to the energy storage device, measuring a rate of charging using the initial charging input, and determining a charging rate at the initial charging input, wherein if a rate of charging is determined to be less than a predetermined charging rate, the electrolyte temperature is approximated as being less than the predetermined temperature ([0020] of Rastegar).
As to claim 11, Rastegar in view of Ju in view of Lam teaches the method of claim 1, comprising providing a controller (Rastegar uses a controller to obtain temperature of the electrolyte ([0019] and [0059] of Rastegar processor 11a)
Rastegar does not teach the controller is provided for controlling the switching and the discontinuing.
Ju teaches providing a controller for controlling the switching and the discontinuing (Controller 110 of Ju controls the switches Q1 and Q2, Fig. 2).
It would have been obvious to a person of ordinary skill in the art to modify Rastegar’s controller to also provide for controlling the switching and the discontinuing as taught by Ju in order to use common components for multiple uses.
As to claim 12, Rastegar in view of Ju in view of Lam teaches the method of claim 11, comprising obtaining by the controller at least one of a measurement and an approximation of the temperature of the electrolyte ([0019] of Rastegar).
As to claim 13, Rastegar in view of Ju in view of Lam teaches the method of claim 12, wherein the obtaining comprises directly measuring the temperature of the electrolyte with a temperature sensor coupled to the controller and positioned at one or more of the electrolyte and a surface of the energy storage device ([0019] of Rastegar).
As to claim 14, Rastegar in view of Ju in view of Lam teaches the method of claim 12, wherein the obtaining is performed periodically (Fig. 3 and [0059] of Rastegar S2a to S5a and repeated to S1a showing continued measuring the core temperature).
As to claim 17, Rastegar in view of Ju in view of Lam teaches the method of claim 1, comprising charging the energy storage device while the temperature of the electrolyte is above the predetermined temperature while a measurement indicates that the temperature of the electrolyte is above the predetermined temperature ([0058] of Rastegar if the processor 11a determines the core temperature of the super capacitor is not less than a predetermined temperature (e.g., the core is at a temperature above which normal charging can be conducted) at step S2a or S2b (the determination at step S2a or S2b is NO), the charger unit would charge the supercapacitor conventionally at step S3).
As to claim 18, Rastegar in view of Ju in view of Lam teaches the method of claim 1, wherein the energy storage device is a lithium ion battery or a supercapacitor (Fig. 2 of Rastegar supercapacitor 20).
As to claim 22, Rastegar in view of Ju in view of Lam teaches the method of claim 1, wherein providing the energy storage device comprises providing the capacitance across the electrolyte and the core (Fig. 11 Cc, [0086]) and the internal surface capacitance parallel to each other between the inputs ([0086] and Fig. 11 capacitor Cs is the surface capacitance).
Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rastegar (US 20170085107) in view of Ju (US 20120043939) in view of Lam (US6154011) in view of Nishi (US 20120021263). 
As to claim 2 Rastegar in view of Ju in view of Lam teaches the method of claim 1, comprising providing the input voltage through a first switch (Fig. 2 of Ju, Q1) and providing the grounding input through a second switch (Fig. 2 of Ju, Q2), wherein the input voltage is provided directly to at least one input (Fig. 3 S1a,S21,S5a of Rastegar where inputting a predetermined voltage to terminals 22) by the at least one switch (Ju shows the output to pulse voltage generator 120 is activated by the switches Q1,Q1 [0038]-[0039]).
Although Rastegar in view of Ju teaches the square wave voltage is provided using PWM control signal ([0038]), Ju is not clear as to wherein the switching comprises simultaneously coupling the input voltage to the one input through operation of the first switch and decoupling the grounding input from the one input through operation of the second switch during a first time interval and thereafter, simultaneously decoupling the input voltage from the one input through operation of the first switch and coupling the grounding input to the one input during a second time interval through operation of the second switch, wherein the first interval and the second interval are subsequently repeated.
However Nishi teaches wherein the switching comprises simultaneously coupling the input voltage to the one input through operation of the first switch and decoupling the grounding input from the one input through operation of the second switch during a first time interval and thereafter (See timing diagram of Q1 and Q2 and the charging current IB Fig. 11 and [0081]), simultaneously decoupling the input voltage from the one input through operation of the first switch and coupling the grounding input to the one input during a second time interval through operation of the second switch, wherein the first interval and the second interval are subsequently repeated (See timing diagram of Q1 and Q2 and the charging current IB Fig. 11 and [0081]).
It would have been obvious to a person of ordinary skill in the art to modify method of Rastegar to wherein the switching comprises simultaneously coupling the input voltage to the one input through operation of the first switch and decoupling the grounding input from the one input through operation of the second switch during a first time interval and thereafter, simultaneously decoupling the input voltage from the one input through operation of the first switch and coupling the grounding input to the one input during a second time interval through operation of the second switch wherein the first interval and the second interval are subsequently repeated as this is a well-known function and operations of PWM control circuits.
Therefore the combined teachings of Rastegar in view of Ju in view of Lam in view of Nishi  would render the first interval and the second interval taught by Nishi be subsequently repeated at the frequency sufficient to effectively short the internal surface capacitance of the energy storage ([0089] of Rastegar).
As to claim 15, Rastegar in view of Ju in view of Lam teaches the method of claim 1.
 Rastegar does not teach comprising producing the input voltage from an AC source provided through an AC to DC converter.
Nishi teaches comprise producing the input voltage from an AC source provided through an AC to DC converter ([0103] Fig. 14 of Nishi Inverter 50 (AC/DC converter) converts three-phase AC power generated by motor generator 60 at the time of braking of the vehicle into direct current based on control signal PWMI, and outputs it to positive electrode line PL2 and negative electrode line NL).
It would have been obvious to a person of ordinary skill in the art to modify Rastegar method to produce the input voltage from an AC source provided through an AC to DC converter as taught by Nishi in order to use Rastegars method in vehicle applications
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rastegar (US 20170085107) in view of Ju (US 20120043939) in view of Lam (US6154011) in view of Nishi (US 20120021263) in view of in view of Togo Peraza (US 20160241013).
As to claim 3 Rastegar in view of Ju in view of Lam in view of Nishi  teaches the method of claim 2, wherein the first switch (Fig. 14 Q1 of Nishi) is a switch that couples the input voltage to the one input when a first switching voltage is below a first predetermined voltage (Q1 is an IGBT transistor ([0076]-[0077] of Nishi) which it can be driven “ON” by applying a positive gate voltage, or switched “OFF” by making the gate signal zero or slightly negative)
Nishi does not disclose the first switch (Fig. 4 Q1 of Nishi) is a normally closed switch.
Togo Peraza teaches a first switch (Fig. 4 Q1 of Nishi) is a normally closed switch ([0023] Fig. 1 P-channel 106. Normally the MOSFET 106 is on (as a switch it is closed)).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of in view of Ju in view of Lam in view of Nishi to include wherein the first switch is a normally closed switch that couples the input voltage to the one input when a first switching voltage is below a first predetermined voltage, as taught by Togo Peraza in order to use switching circuit that draws small amount of current at high switching speeds.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rastegar (US 20170085107) in view of Ju (US 20120043939) in view of Lam (US6154011) in view of Nishi (US 20120021263) in view of in view of Togo Peraza (US 20160241013) in further view of Tverskoy (US 20120203178).
As to claim 4 Rastegar in view of Ju in view of Lam in view of Nishi  in view of Togo Peraza teaches the method of claim 3, wherein the second switch is a switch that decouples the grounding voltage from the one input Q2 of Ju) when a second switching voltage is below a second predetermined voltage (Q2 of Nishi is an IGBT transistor ([0076]-[0077] of Nishi) which it can be driven “ON” by applying a positive gate voltage, or switched “OFF” by making the gate signal zero or slightly negative).
Rastegar in view of Ju in view of Lam in view of Nishi  in view of Togo Peraza does not teach wherein the second switch is a normally open switch.
Tverskoy teaches wherein a switch is a normally open switch ([0067] Fig. 10 switch 564).
It would have been obvious to a person of ordinary skill in the art to modify the method of Rastegar in view of Ju in view of Lam in view of Nishi  in view of Togo Peraza to include wherein the second switch is a normally open switch, as taught by Tverskoy in order to prevent over discharging the battery prior to charging.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rastegar (US 20170085107) in view of Ju (US 20120043939) in view of Lam (US6154011) in view of Nishi (US 20120021263) in further view of Fogg (US20040212347).
As to claim 5 Rastegar in view of Ju in view of Lam in view of Nishi  teaches the method of claim 2, wherein the providing the grounding input comprises coupling the one input to a circuit ground (Q2 of Ju) through the second switch and a sink resistor.
Rastegar in view of Ju in view of Lam in view of Nishi  does not teach providing the grounding input comprises coupling the one input to a circuit ground through a sink resistor.
Fogg teaches the providing the grounding input comprises coupling the one input (positive input of battery, Fig. 3) to a circuit ground through a sink resistor (Fig. 3 [0075] transistor M2, which sinks current through reference resistor R2).
It would have been obvious to a person of ordinary skill in the art to modify the grounding input of Rastegar to comprise coupling the one input to a circuit ground through a sink resistor, as taught by Fogg in order to control heat dissipation through the transistor by reducing its current, thereby avoiding component damage.
As to claim 6, Rastegar in view of Ju in view of Lam in view of Nishi  in view of Fogg teaches the method of claim 5, comprising selecting the input voltage (voltage terminals 22 of Rastegar) such that nearly the same charge of the energy storage device occurs during the first time interval as discharge from the energy storage device occurs during the second time interval (See Fig. 11 of Nishi where charge current (IB) during first interval (t2-t3) is nearly the same charge during second interval (t1-t2).
Rastegar in view of Ju in view of Lam in view of Nishi  in view of Fogg does not specifically disclose selecting a resistance of the sink resistor such that nearly the same charge of the energy storage device occurs during the first time interval as discharge from the energy storage device occurs during the second time interval.
However, it would be obvious to one of ordinary skill in the art for Fogg’s sink resistor be a small value (thereby allowing the nearly same discharge current as charge current) in order to reduce power dissipation in the charging circuit thereby preventing component damage.  
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rastegar (US 20170085107) in view of Ju (US 20120043939) in view of Lam (US6154011) in view of Svensson (US20130093399).
As to claim 16, Rastegar in view of Ju in view of Lam teaches the method of claim 1, comprising:
obtaining an energy storage type for the energy storage device ([0051] FIG. 1 of Rastegar, a simplified model of a supercapacitor 20). 
Rastegar in view of Ju in view of Lam does not teach retrieving from a look-up table the predetermined temperature that corresponds to the obtained energy storage type, wherein the look-up table correlates different energy storage types with corresponding predetermined temperatures.
SVENSSON teaches retrieving from a look-up table the predetermined temperature that corresponds to the obtained energy storage type, wherein the look-up table correlates different energy storage types with corresponding predetermined temperatures (the processing unit CPU may instruct the sensing unit SENS to detect the present cell temperature of the battery BATT and compare it to an optimum cell temperature range for charging the battery BATT. The optimum charging temperature interval can vary from battery type to battery type (and is usually specified) the processing unit may be adapted to have these optimum temperature intervals stored in a memory [0019]-[0020])
It would have been obvious to a person of ordinary skill in the art to modify the method of Rastegar to include retrieving from a look-up table the predetermined temperature that corresponds to the obtained energy storage type, wherein the look-up table correlates different energy storage types with corresponding predetermined temperatures, as taught by SVENSSON in order to automate and quickly execute Nishi’s battery heating method without human interaction.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rastegar (US 20170085107) in view of Ju (US 20120043939) in view of Lam (US6154011) in view of Yagi (US 20020070710).
As to claim 20, Rastegar in view of Ju in view of Lam teaches the method of claim 1.
Rastegar in view of Ju in view of Lam does not disclose/teach wherein the input voltage is balanced during the switching between the input voltage and the grounding input provided to one of the inputs to get nearly an equal charge as discharge from the energy storage device
Yagi teaches wherein the input voltage is balanced during the switching between the input voltage and the grounding input to get nearly an equal charge as discharge from the energy storage device ([0067] Yagi warms the battery using pulse charging/discharging where the amount of charging is equal to the amount of discharging).
It would have been obvious to a person of ordinary skill in the art to modify the warming operation of Rastegar in view of Ju in view of Lam (i.e. switching between an input voltage and grounding) such that the amount of charging is equal to the amount of discharging (and therefore the voltage applied during the switching operation is “balanced”) in order to prevent a voltage increase while heating the battery ([0067]) thereby preventing the electrolyte from decomposing [0011].
Claim 19,23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rastegar (US 20170085107) in view of Muraoka (US20090167253) in view of Ju (US 20120043939) in view of Lam (US6154011).
As to claim 19, Rastegar discloses a method for charging an energy storage device (Fig. 2 supercapacitor 20) having a core with an electrolyte (Fig. 3, Device 20 …core 21 with an electrolyte [0018][0064]), the method comprising: 
providing the energy storage device having inputs (terminals 22) and characteristics of a capacitance across the electrolyte and the core (Fig. 11 Cc, [0086]) and internal surface capacitance between the inputs which can store electric field energy between internal electrodes of the energy storage device that are coupled to the inputs ([0086] capacitor Cs is the surface capacitance);
providing an AC input voltage to one of the inputs at a frequency sufficient to effectively short the internal surface capacitance of the energy storage device to generate heat and raise a temperature of the electrolyte (Fig. 3 S1a,S2a,S5a where inputting a predetermined voltage to terminals 22 of the energy storage device causing internal components of the energy storage device to generate heat if the temperature of the electrolyte is determined to be less than the predetermined temperature. Inputting comprises a high frequency voltage signal [0059].  Rastegar discloses the frequency that should be applied in order to heat the electrolyte to a temperature at which it can be charged at or close to its nominal charging rate is a frequency that effectively shorts internal surface capacitance [0064]), wherein providing the AC input voltage to one of the inputs comprises producing a pulsed voltage at the one of the inputs at the frequency sufficient to effectively short the internal surface capacitance of the energy storage device to generate the heat and raise the temperature of the electrolyte (The high frequency comprises a high frequency voltage signal at a frequency that effectively shorts internal surface capacitance [0059][0064]); and
periodically obtaining a measurement that correlates to the temperature of the electrolyte (Fig. 3 and [0059] S2a to S5a and repeated to S1a showing continued measuring the core temperature until the electrolyte temperature)
wherein the AC input voltage is initiated when the measurement indicates that the temperature of the electrolyte is below a low temperature threshold that is considered to at least reduce the charging efficiency of the energy storage device (determining whether the temperature obtained is below a predetermined threshold considered to at least reduce the charging efficiency of the energy storage device; inputting one or more of a predetermined voltage and current if the temperature is determined to be less than the predetermined temperature, Abstract and  [0018]. Inputting comprises a high frequency voltage signal [0059]. Rastegar performs this method at temperatures of sometimes −65 to −45F or lower [0017]).
Rastegar does not disclose discontinuing providing the AC input voltage when the measurement indicates that the temperature of the electrolyte is above a high temperature threshold that is considered sufficient to increase a charging efficiency of the energy storage device wherein the low temperature threshold is a lower temperature than the high temperature threshold, and charging the energy storage device while the measurement indicates that the temperature of the electrolyte is above the high temperature threshold
Muraoka teaches discontinuing warming the battery when the measurement indicates that the temperature of battery is above a high temperature threshold that is considered sufficient to increase a charging efficiency of the battery (Fig. 6 S3-S4 where Muraoka discontinues warming when the battery’s temperature reaches above Tth ([0058]). Temperature threshold 0-20C identified as “high temperature threshold”. It is well known to one of ordinary skill in the art that internal resistance of the battery is reduced when the temperature is elevated (See Fig. 4 and [0053] of Nishi). Therefore there is less charge loss due to a reduced internal resistance, thereby improving charging efficiency. Therefore internal resistance of the battery at 20C increases charging efficiency than at a temperature less than 20C), wherein the low temperature threshold is a lower temperature than the high temperature threshold (Temperature threshold 0-20C which is higher than Rastegar’s low temperature threshold of below -45F).
Therefore since Rastegar initiates heating the battery when the battery is at temperatures of below -45F, it would be obvious to one of ordinary skill in the art for Rastegar to discontinue warming the battery when the measurement indicates that the temperature of the electrolyte is above a high temperature threshold that is considered sufficient to increase a charging efficiency of the energy storage device, in order to suppress a deterioration in the battery when charged as taught by Muraoka ([0058], [0063]-[0064]).
Regarding charging the energy storage device while the measurement indicates that the temperature of the electrolyte is above the high temperature threshold, Muraoka teaches continued heating of the battery until the temperature measurement indicates 60C ([0058]-[0063], Fig. 6 S3-S5 i.e. continued heating while the measurement indicates temperature above identified predetermined temperature of 20C).
 Therefore since Rastegar warms the battery while charging, it would be obvious to one of ordinary skill in the art for Rastegar to continue heating the battery (i.e. continue charging) while the battery temperature is indicated to be above the high temperature threshold in order to suppress a deterioration in the secondary battery when charged as taught by Muraoka ([0058], [0063]-[0064] where Muraoka heats the battery to 60C and charges while it naturally cools).
Although Rastegar discloses providing an AC input voltage to one of the inputs at a frequency to generate heat and raise a temperature of the electrolyte (Fig. 3 S1a,S21,S5a and [0059]), Rastegar does not disclose the provided AC input voltage is provided by switching between an input voltage and a grounding input, wherein the switching between the input voltage and the grounding input comprises producing a square waved shaped voltage.
Ju teaches AC input voltage is provided by switching between an input voltage and a grounding input (Fig. 2 square wave pulse generator 120 is connected between ground and signal V1 outputs the converted power using pulse width modulation (PWM) [0038]), wherein the switching between the input voltage and the grounding input comprises producing a square waved shaped voltage ([0039] A square wave is output from pulse voltage generator 120).
It would have been obvious to a person of ordinary skill in the art to modify the  AC input voltage to switch between the input voltage and a grounding input as taught by Ju in order to allow all circuit components to have the same reference potential and a complete current path in order to properly operate.
It would also be obvious to modify the switching between input voltage and ground of Rastegar in view of Ju to comprise producing a square waved shaped voltage, as taught by Ju in order to accurately measure the internal resistance of the battery during the charging process as evident by Lam (Col. 9 lines 21-25), thereby monitoring the battery state of health.
As such the combined teachings of Rastegar, Ju and Lam will render Rastegar, discontinuation of providing the AC input voltage to be a discontinuation of the switching between an input voltage and a grounding input and render the initiation of the AC input voltage to be an initiation of the switching between an input voltage and a grounding input.
As to claim 23, Rastegar in view of Muraoka in view of Ju in view of Lam teaches the method of claim 19, comprising providing the input voltage through a first switch (Fig. 2 of Ju, Q1), wherein the input voltage is provided directly to the at least one input (Fig. 3 S1a,S21,S5a of Rastegar where inputting a predetermined voltage to terminals 22) by the at least one switch (Ju shows the output to pulse voltage generator 120 is activated by the switches Q1,Q1 [0038]-[0039]).
As to claim 24, Rastegar in view of Muraoka in view of Ju in view of Lam teaches the method of claim 19, wherein providing the energy storage device comprises providing the capacitance across the electrolyte and the core (Fig. 11 Cc, [0086]) and the internal surface capacitance parallel to each other between the inputs ([0086] and Fig. 11 capacitor Cs is the surface capacitance).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rastegar (US 20170085107) in view of Muraoka (US20090167253) in view of Ju (US 20120043939) in view of Lam (US6154011) in view of Yagi (US 20020070710).
As to claim 21, Rastegar in view of Ju in view of Lam teaches the method of claim 19.
 Rastegar in view of Muraoka in view of Ju in view of Lam does not disclose/teach wherein the input voltage is balanced during the switching between the input voltage and the grounding input provided to one of the inputs to get nearly an equal charge as discharge from the energy storage device.
Yagi teaches wherein the input voltage is balanced during the switching between the input voltage and the grounding input to get nearly an equal charge as discharge from the energy storage device ([0067] Yagi warms the battery using pulse charging/discharging where the amount of charging is equal to the amount of discharging).
It would have been obvious to a person of ordinary skill in the art to modify the warming operation of Rastegar in view of Ju in view of Lam (i.e. switching between an input voltage and grounding) such that the amount of charging is equal to the amount of discharging (and therefore the voltage applied during the switching operation is “balanced”) in order to prevent a voltage increase while heating the battery ([0067]) thereby preventing the electrolyte from decomposing [0011].
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859




/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859